Case 6:19-bk-07851-CCJ Doc2 Filed 11/27/19 Page 1 of 12

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

 

 

ORLANDO DIVISION

Case No.:

Chapter 13
In re:
BOBBY J. SCOTT, and
KARRIE L. SCOTT,

Debtor.
/
CHAPTER 13 PLAN

 

A. NOTICES.

Debtor’ must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which | Included | Not Included
may result in a partial payment or no payment at all to the secured | , a
creditor. See Sections C.5(d) and (e). A separate motion will be filed. XK

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money | Included _| Not Included
security interest under 11 U.S.C. § 522(f). A separate motion will be | 9 o
filed. See Section C.5(e). X

 

oO o

x

 

 

 

Nonstandard provisions, set out in Section E. Included | Not Included

 

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION 5) OF THIS PLAN, TO SURRENDER THE
SECURED CREDITOR'S COLLATERAL UNDER SECTION S(j), OR TO NOT MAKE
PAYMENTS TO THE SECURED CREDITOR UNDER SECTION 5(k), THE
AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE ACTION
TO FORECLOSE OR REPOSSESS THE COLLATERAL. SECURED CREDITORS
INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND OTHER

 

’ All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals,
1

 
Case 6:19-bk-07851-CCJ Doc2 Filed 11/27/19 Page 2 of 12

LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN
PERSONAL OR REAL PROPERTY COLLATERAL

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR
LOANS AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

B. MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
the Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any
portion not retained will be disbursed to allowed claims receiving payments under the Plan
and may cause an increased distribution to the unsecured class of creditors.
$842.00 from month one through sixty (1-60).

C. PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATTORNEY’S FEES.
Base Fee $4,500.00 Total Paid Prepetition $1,550.00 Balance Due $2,950.00
MMM Fee $0.00 Total Paid Prepetition $0.00 | Balance Due $0.00

Estimated Monitoring Fee at $50.00 per month for months seven through sixty.

Attorney’s Fees Payable Through Plan: See spreadsheet.

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

 

 

Acct. No. Creditor Total Claim Amount

 

Not applicable.

 

 

 

 

 

 

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

 

Last Four Digits of Acct. No. | Creditor Total Claim Amount

 

9895 Internal Revenue Service $2,000.00

 

 

 

 

 

 
Case 6:19-bk-07851-CCJ Doc2 Filed 11/27/19 Page 3 of 12

4. TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS, Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid
Through the Plan under 11 U.S.C. § 1322(b)(5)._ Debtor will cure prepetition arrearages and
maintain regular monthly postpetition payments on the following claims secured by Debtor’s
principal residence. Postpetition mortgage payments must be included in the Plan Payments.
Mortgage payments are due on the first payment due date after the case is filed and continue
monthly thereafter. The amount of postpetition mortgage payments may be adjusted as provided
for under the loan documents. The Plan may provide for the cure of arrearages to homeowner’s
and condominium associations and may, but need not, include the payment of postpetition
assessments in the Plan Payments. Under 11 § 1328(a)(1), Debtor will not receive a discharge of
personal liability on these claims.

 

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment
5559 Quicken 155 Edward | $456.00 $456.00 $10,000.00
Loans Street (total) (total)
Daytona
Beach, FL
32117

 

 

 

 

 

 

 

 

 

(b) Claims Secured by Other Real Property Which Debtor Intends to Retain -
Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any,
Paid Through the Plan under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition
arrearages and maintain regular monthly postpetition payments on the following claims
secured by real property. Postpetition mortgage payments must be included in the Plan.
Payments are due on the first payment due date after the case is filed and continue monthly
thereafter. The Amount of postpetition mortgage payments may be adjusted as provided
for under the loan documents. The Plan may provide for the cure of arrearages to
homeowner’s and condominium associations and may, but need not, include the payment

3

 
Case 6:19-bk-07851-CCJ Doc2 Filed 11/27/19 Page 4 of 12

of postpetition assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor

will not receive a discharge of personal liability on these claims.

 

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment
Not
applicable.
(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage

Modification. Pending the resolution of a mortgage modification request, the Plan
Payments shall include the following adequate protection payments to the Trustee: (1) for
homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
spouse, if any (after deducting homeowners association fees), or the normal monthly
contractual mortgage payment; or (2) for non-homestead, income-producing property, 75%
of the gross rental income generated from the property. Ifthe Debtor obtains a modification
of the mortgage, the modified payments shall be included in the Plan Payments. Debtor
will not receive a discharge of personal liability on these claims.

 

 

 

 

 

 

 

 

 

Last Four Digits Creditor Collateral Address | Adequate
of Acct. No. Protection Payment
Not applicable.

(d) Claims Secured by Real Property or Personal Property to Which Section 506

Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
not apply to a claim secured solely by Debtor’s principal residence. A separate motion to
determine secured status or to value the collateral must be filed. The secured portion
of the claim, estimated below, shall be paid. Unless otherwise stated in Section E, the

payment through the Plan does not include payments for escrowed property taxes or
insurance.

 

 

 

Last Four | Creditor Collateral Claim Value Payment | Interest
Digits of Description/ | Amount Through | Rate
Acct. No. Address Plan

Not

applicable.

 

 

 

 

 

 

 

 

 
Case 6:19-bk-07851-CCJ Doc2 Filed 11/27/19 Page 5 of 12

 

 

 

 

 

 

 

 

 

 

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§ 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or
under § 506 to determine secured status and to strip a lien.

 

Last Four Digits of Acct.

Creditor Collateral Description /

Address

 

Not applicable.

 

 

 

 

 

 

(f) Payments on Claims Secured by Real Property and/or Personal Property to
Which Section 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11
U.S.C. § 1325(a). The claims listed below were either: (1) incurred within 910 days before
the petition date and secured by a purchase money security interest in a motor vehicle
acquired for Debtor’s personal use; or (2) incurred within one year of the petition date and
secured by a purchase money security interest in any other thing of value. These claims
will be paid in full under the Plan with interest at the rate stated below.

 

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan

Not

applicable.

 

 

 

 

 

 

 

 

 

(zg) Claims Secured by Real or Personal Property to be Paid with Interest Through
the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
under the Plan with interest at the rate stated below.

 

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan

Not

applicable.

 

 

 

 

 

 

 

 

 
Case 6:19-bk-07851-CCJ Doc2 Filed 11/27/19 Page 6 of 12,

(h) Claims Secured by Personal Property — Maintaining Regular Payments and
Curing Arrearage, if any, under 11 U.S.C. § 1322(b)(5). Under 11 § 1328(a)(1), unless
the principal amount of the claim is paid in full through the Plan, Debtor will not receive a
discharge of personal liability on these claims.

 

 

Last Four Creditor Collateral Regular Arrearage
Digits of Acct. Description Contractual

No. Payment

Not applicable.

 

 

 

 

 

 

 

 

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being
made via automatic debit/draft from Debtor’s depository account and are to continue to be
paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft.
The automatic stay is terminated in rem as to Debtor and in rem and in personam as to any
codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
intended to terminate or abrogate Debtor’s state law contract rights. Because these secured
claims are not provided for under the Plan, under 11 § 1328(a), Debtor will not receive a
discharge of personal liability on these claims.

 

Last Four Digits of Acct. Creditor Property/Collateral

No.

 

Not applicable.

 

 

 

 

 

 

(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors upon the filing of this Plan.

 

 

Last Four Digits of Acct. Creditor Collateral/Property
No. Description/Address
Not applicable.

 

 

 

 

 

 

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
make payments to the following secured creditors. The automatic stay under 11 U.S.C. §§
362(a) and 1301{a) is terminated in rem as to Debtor and in rem and in personam as to any

6
Case 6:19-bk-07851-CCJ Doc2 Filed 11/27/19 Page 7 of 12

codebtor with respect to these creditors upon the filing of this Plan. Debtor’s state law
contract rights and defenses are neither terminated nor abrogated. Because these secured
claims are not provided for under the Plan, under 11 § 1328(a), Debtor will not receive a
discharge of personal liability on these claims.

 

Last Four Digits of Acct.
No.

Creditor

Collateral
Description/Address

 

Not applicable.

 

 

 

 

 

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the

Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
follows. Under 11 § 1328(a)(1), ifthe claim of the lessor/creditor is not paid in full, Debtor

will not receive a discharge of personal liability on these claims.

 

 

Last Four Creditor/Lessor | Description of | Regular Arrearage and
Digits of Acct. Leased Contractual Proposed Cure
No. Property Payment

Not applicable.

 

 

 

 

 

 

 

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor’s depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem and
in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.
Because these leases/executory contracts are not provided for under the Plan, under 11 §
1328(a), Debtor will not receive a discharge of personal liability on these claims.

 

 

Last Four Digits of Acct. Property/Collateral

 

 

 

 
Case 6:19-bk-07851-CCJ Doc2 Filed 11/27/19 Page 8 of 12

 

No. Creditor/Lessor

 

Not applicable.

 

 

 

 

 

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will
surrender the following leased real or personal property. The automatic stay under 11
U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam
as to any codebtor as to these creditors and lessors upon the filing of this Plan.

 

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral to be
No. Surrendered
Not applicable.

 

 

 

 

 

 

7. GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above referenced creditors or shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than $2.00.

D. GENERAL PLAN PROVISIONS:

1. Secured creditors, whether or not dealt with under the Plan, shall retain the liens
securing such claims.

2. Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy
Court.

3. If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
or dismissal of this case, unless the Court orders otherwise. Property of the estate

(a) __X shall not vest in Debtor until the earlier of Debtor’s discharge or
dismissal of this case, unless the Court orders otherwise, or

(b) shall vest in Debtor upon confirmation of the Plan.

4. The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
by the Court, the Trustee shall only pay creditors with filed and allowed proofs of

8
Case 6:19-bk-07851-CCJ Doc2 Filed 11/27/19 Page 9 of 12

claim. An allowed proof of claim will control, unless the Court orders otherwise.

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet
conflicts with this Plan, the provisions of the Plan control prior to confirmation,
after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when
due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
Trustee with a statement to that effect.) For each tax return that becomes due after
the case is filed, Debtor shall provide a complete copy of the tax return, including
business returns if Debtor owns a business, together with all related W-2s and Form
1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
Trustee all tax refunds in addition to regular Plan payments. Debtor shall not
instruct the Internal Revenue Service or other taxing

agency to apply a refund to the following year’s tax liability. Debtor shall not
spend any tax refund without first having obtained the Trustee’s consent or
Court approval.

E. NONSTANDARD PROVISIONS as Defined _in Federal Rule of Bankruptcy

Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set out
in this section are deemed void and are stricken.

1. All debts that are provided for in the plan shall be construed to be current or paid
in full upon completion of the plan.

2. Ifthe Debtor pays a secured debt through the Plan, the phrase: “Debtor will not
receive a discharge of personal liability on these claims” (the “Phrase”) refers only
to liability that accrues or arises after completion of the plan on debts that survive
the plan. The Phrase shall not be construed to mean that the Debtor retains any
liability any disputes that arose or could have arisen between the Debtor and any
creditor during the pendency of the plan once the discharge is entered.

3. The attached spreadsheet shows the anticipated distributions. Notwithstanding the
language in Paragraph D(S) above, if the spreadsheet conflicts with this Plan, the
provisions of the spreadsheet control prior to confirmation, after which time the
Order Confirming the Plan shall Control.
Case 6:19-bk-07851-CCJ Doc2 Filed 11/27/19 Page 10 of 12

4. Nothing herein shall abrogate Debtor's state law contract rights.
CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

Dated: November 27, 2019

/s/ Bobby J. Scott
Bobby J. Scott
Debtor

/s/ Karrie L. Scott

Karrie L. Scott
Debtor

Respectfully submitted,
UPRIGH LAW, LLP

/s/ Joshua J. Tejes

Joshua J. Tejes

Attorney for the Debtors
Florida Bar Number 057621

11 North Summerlin Avenue
Suite 225B

Orlando, Florida 32801
Telephone: (407) 734-5166
Facsimile: (407) 734-5288

Email: josh@tejeslaw.com

10
Case 6:19-bk-07851-CCJ Doc2 Filed 11/27/19 Page 11 of 12

3 PI
Bobbie & [1st Pmt an c Unsec Amt | Trustee Attomey Attorney Quicken Quicken Quicken Loans US Dept. of US Dept. of

40.0%
Unsecured Debtor Tee Fee $2,950.00 $456.00 $10,000.00 $2,000.00 IBR IBR
TOTALS $2.00 / 2 $2,950.00 $2,700.00 $27,360.00 $456.00 __ $10,000.00 $2,000.00

Fee (mortgage) (gap) {arrearage} IRs (husband) (wife)

5/27/2022
6/27/2022
727.

1/27/2023
212712023

4127/2023

10/27/2023

1

12/27/2023
412712024
2/27/2024
3/27/2024

 

 
Case 6:19-bk-07851-CCJ Doc2 Filed 11/27/19 Page 12 of 12

Bobbie & [1st Pmt Plan c Unsec

Unsecured
$2.00

Debtor
TOTALS

227/2024

4/27/2021

6/27/2021
12021

W27/2022

5/27/2022

4/2712023

10/27/2023

Trustee

Attorney
Attomey Fee
10.0%

Tee Fee $2,950.00
$5,052.00 $2,950.00

$2,700.00

Quicken Loans | Quicken

__ $10,000.00 _

Quicken Loans

US Dept. of
{arrearage} IRS

(husband)

$10,000.00 $2,000.00 IBR

__ $2,000.00

Dept. of
(wife)

1BR

 
